DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 08/14/2022.
Claims 1-20 are pending and have been examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 103, Applicant argues that Li and Falk do not disclose “filter chaincode transactions, of the plurality of chaincode transactions, corresponding to the selected subset using a plurality of filters, each filter associated with a corresponding peer node, of the plurality of peer nodes, to match a recipient peer node to a corresponding chaincode transaction of the filtered chaincode transactions,”  because the claims recites using the selected subset of blocks in which Falk discloses filtering using search terms.
Examiner fully considers Applicant’s position, but respectfully disagrees because the claim do not recite, “filtering using the selected subset of blocks,” as the Applicant ague.  However, Li in section [0029] discloses “Upon reception of a transaction message, some nodes are able to verify the transaction based on the blockchain data stored locally. Then the verified transaction is included in a transaction pool, from which some of the transactions are grouped into a block and proposed into the network. Upon reception of a block, some nodes verify the block and append it to the locally stored blockchain if accepted.”  Here the full nodes of Li contain a locally stored blockchain and when transactions are received, they are verified and included in a transaction pool, before they are grouped into a block and proposed into the network.  Further, Li in section [0031] discloses that Full nodes run the full block chain protocol, which requires that the node stores and maintains the complete blockchain data and validates received transactions and blocks.  Full nodes also provide various services to other blockchain network nodes.  For example, full nodes may filter transactions and blocks on behalf of thin clients so that the thin clients do not need to download all transactions to find their own transactions.  Therefore Li teaches that the full nodes store a local blockchain and filter transactions on behalf of thin clients so that the thin clients do not need to store the full blockchain.
On the other hand, Falk discloses in sections [0024] and [0050] that a filtering apparatus can filter search terms that a device of plurality of devices are subscribed to.  Thereby, only the blocks of the blockchain that contain the defined and/or subscribed-to transaction datasets are forwarded to the device or the plurality of devices that are subscribed to that term.  Here the “selected subset” of the claims are the terms of Falk that the devices are subscribed to and the filter sends only the blockchain transactions that contain that term to the devices that are subscribed to that term.  Therefore, Falk discloses “the plurality of filters and that each filter is associated with the corresponding peer node.”  Since the full nodes of Li filter transactions and blocks on behalf of thin clients, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to associate each thin client to a filter so that the full node knows exactly what blocks to send to each thin client.

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200082405 A1 (“Li”) and US 20200366463 A1 (“Falk”).
Per claims 1, 8, and 15, Li discloses:
the lead peer node (e.g. node) comprising: a memory (e.g. memory) storing one or more instructions; and a processor (e.g. processor) that when executing the one or more instructions is configured to: (Section [0023] and [0029]-[0031]);
receive, from the ordering server, a plurality of blocks containing a plurality of chaincode transactions that belong to the plurality of peer nodes (Section [0029]-[0031]); 
store a selected subset of blocks, of the plurality of blocks in a local ledger of the lead peer node (Section [0029] and [0031]);  
filter chain code transactions, of the plurality of chaincode transactions, corresponding to the selected subset using a filter associated with a corresponding peer node, of the plurality of peer nodes, to match a recipient peer node to a corresponding chaincode transaction of the filtered chaincode transactions (Section [0071]-[0072]);
send each block, of the selected subset of blocks, to a matched recipient peer node (Sections [0031]-[0034])
receive a notification indicating that a matched recipient peer has validated a corresponding block and has committed the validated corresponding block to the blockchain (Section [0073]);
Although Li discloses a peer that connects to a blockchain to receive blocks, store blocks in a locally stored blockchain, filter the blocks, and forward the filtered blocks to thin-client nodes, Li does not specifically disclose that there are a plurality of filters and that each filter is associated with a corresponding peer node (although this can be implied by Li).
However, Falk, in analogous art of blockchain transactions, teaches the plurality of filters and that each filter is associated with the corresponding peer node (e.g. the filtering apparatus is designed to allow the one or more devices of the group to subscribe to and/or define search terms) (Section [0024], [0050] and [0056]).  Here Falk teaches that devices can subscribe and/or define search terms relevant to the blockchain data that they want to receive.  Therefore only the relevant blockchain data that meet subscription criteria, as defined by the devices, is sent to the devices.  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the blockchain filtering system of Li to include a plurality of filters with each filter being associated with a corresponding peer node, as taught by Falk, in order to filter transaction based on filters received from the specific computing device (Li, section [0027]) and to improve efficiency and processing of those transactions by the devices that are relevant to the devices (see Falk section [0010]).
Per claims 2, 9, and 16, Li in view of Falk discloses all of the limitations of claims 1, 8, and 15 above.  Li further discloses:
selectively endorse blocks that contain transactions (e.g. transactions) that can be satisfied by data of a local ledger of the recipient peer (e.g. thin client) (Section [0057]-[0058]).
Per claims 3, 10, and 17, Li in view of Falk discloses all of the limitations of claims 1, 8, and 15 above.  Falk further discloses:
maintain a set of indexes (e.g. datasets) to apply the filter (e.g. filter) to the data block (Section [0021]).
Per claims 4, 11, and 18, Li in view of Falk discloses all of the limitations of claims 1, 8, and 15 above.  Falk further discloses:
send the block to each peer node, of the plurality of peer nodes, if the filter matches each chain code transaction, of the plurality of chaincode transaction, to each peer node (Section [0024]).
Per claims 5, 12, and 19, Li in view of Falk discloses all of the limitations of claims 1, 8, and 15 above.  Falk further discloses:
send the block to each matched recipient peer node so that each matched peer nodes processes only the corresponding chaincode transaction (Section [0024]).
Per claims 6 and 13, Li in view of Falk discloses all of the limitations of claims 1 and 8 above.  Li further discloses:
wherein each peer node, of the plurality of the peer nodes, is a sparse peer configured to only process blocks that contain a chaincode associated with that sparse peer (e.g. blocks that they are interested in) (Section [0032]).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200082405 A1 (“Li”) and US 20200366463 A1 (“Falk”) in view of NPL “Dietcoin: Shortcutting the Bitcoin verification process for your smartphone” (“Frey”).
Per claims 7, 14, and 20, Li in view of Falk discloses all of the limitations as described above.
Li nor does Falk specifically disclose update a local ledger when blocks that match a filter of the lead peer are received.  However, Frey, in analogous art of blockchain transactions, discloses update a local ledger when blocks that match a filter of the lead peer are received  (Section 3.4).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the blockchain transaction filtering system of Li/Falk in order to filter transaction based on filters received from the specific computing device (Li, section [0027]) and to include the process of updating the local ledger when blocks are received, as taught by Frey, in order to maintain an accurate blockchain ledger.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub (US 20190287105) to Fedorov teaches a blockchain system that uses light clients and support nodes to receive transactions.  
PGPub (US 20180097779) to Karame teaches a blockchain system that uses full nodes and light nodes to receive transactions.
PGPub (US 2019/0172067) to Arora et al teaches filter chaincode transactions, of the plurality of chaincode transactions, corresponding to the selected subset using a plurality of filters, each filter associated with a corresponding peer node, of the plurality of peer nodes, to match a recipient peer node to a corresponding chaincode transaction of the filtered chaincode transactions [Pars. 35].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685